DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
“the pilot hole” has been changed to --a pilot hole-- (claim 11, line 3);
“the locking lever” has been changed to --the lever-- (claim 17, line 7);
“with the flat portions of the inner wall of the receiving chamber” has been changed to --with flat portions of an inner wall of a receiving chamber of the lever-- (claim 18, line 5).

Allowable Subject Matter
Claims 4-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 6 is the outer surface of the outer cam having alignment slots which align with alignment features of an inner wall of the receiving chamber of the lever and with a set of notches on an outer radial surface of the inner cam, in combination with other features of claim 6;
the allowable subject matter of claims 7 and 17 is the inner face of the lever having driving teeth, the driving teeth being comprised of a primary set of driving teeth and a secondary set of driving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616